Citation Nr: 1700726	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in part, from a rating decision issued in January 2009. In a January 2012 decision, the Board granted the reopening of the claim and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for development. In a November 2012 decision, the Board denied service connection. In a July 2014 Memorandum decision, the United States Court of Appeals for Veterans Claims vacated the Board's denial and remanded it to the Board for development consistent with that decision.

In July 2015, the Board remanded for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011 and testified regarding the bilateral knee disorder claim. A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for a bilateral hearing loss disability and whether new and material evidence has been received to reopen a claim for service connection for a right arm disorder with arthritis (claimed as a right shoulder disorder) have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. The Board will not act on these claims at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Degenerative joint disease of the bilateral knees was not manifest during service or within one year of separation. Degenerative joint disease of the bilateral knees is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the bilateral knees are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in April and November 2008. The claim was last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinions obtained, most recently in April 2016, are adequate to evaluate the claim for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in July 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) to obtain an addendum opinion to determine the nature and etiology of his bilateral knee disability. The Veteran underwent VA examination in April 2016 and the physician opined as to the nature and etiology of the Veteran's bilateral knee disability. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection - Bilateral Knees 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative joint disease (arthritis), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 

3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, degenerative joint disease or arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

During his May 1976 pre-separation physical examination, the Veteran reported cramps in his legs and noted "occasional cramps in legs with strenuous exercise." His service treatment records reflect that in June 1976, he complained of bilateral knee pain with an eight month history of intermittent pain. He did not recall any trauma to his knees. The Veteran was not examined by a physician. Instead, he was examined by a Specialist Six (Pay Grade E-6), who was apparently a medic. The non-commissioned officer noted that the Veteran had some laxity in the left knee on range of motion testing with intermittent crepitus. The examination was negative for heat or swelling and range of motion testing was performed without discomfort. The right knee appeared within normal limits. The Veteran's service treatment records indicate that two days later, the same medic noted that the Veteran had similar complaints regarding the left knee. The impression was medial laxity, left knee. The Veteran returned to duty and was shortly thereafter discharged from active duty after completion of his service contract.

Subsequent to service, a September 1976 Report of VA examination reflects the Veteran's complaint that his knees tired and ached and that they bothered him when he stood and pressed the gas pedal while driving. He did not recall any injury to the knees. Examination of the knees revealed them to be equal in size. There was no evidence of swelling or fluid. The patellae were not abnormally movable. There was no evidence of ligamentous damage. The knee joints were nontender. The Veteran could squat on his heels with ease. Flexion was at least 140 degrees bilaterally without crepitus. There were no physical findings of knee abnormalities. Based on the physical examination, the examiner reported no disease of the knee found at this examination.

The March 1977 Report of VA orthopedic examination reflects the Veteran's chief complaint of "off and on" pain in both knees that was never severe. The Veteran could not recall any trauma to the knees. Physical examination revealed normal posture and gait. His knees were normal in appearance with no swelling and normal soft tissues. Stability was good and he had normal range of motion up to 145 degrees. There was no crepitation or tenderness. X-rays of the knees revealed no bone or soft tissue abnormalities. The examiner reported that the Veteran's knees were normal.

In November 2006, the Veteran's treating physician diagnosed osteoarthritis of the knee. Physical examination revealed mild crepitus in both knees, particularly in the left knee. A mild varus deformity was noted. A November 2006 x-ray taken of the bilateral knees was negative for evidence of fracture or subluxation. No bony, joint, or soft tissue abnormalities were identified. In August 2008, the treating physician diagnosed the Veteran with fibromyalgia. However, he also noted that the Veteran had pain in the knees, chest, elbows, neck and back. 

A September 2009 private treatment record documents the Veteran's complaint of pain in the left knee greater than in the right. Joint examination showed exostoses present in both knees. The Veteran also had fibromyalgia tender points. Pertinent diagnoses were osteoarthritis of the knees and fibromyalgia syndrome. In May 2010, the Veteran's treating physician opined that the Veteran has "osteoarthritis of the knees which dated back to his service days in 1976." No rationale or basis was provided with this opinion.

A July 2010 Report of VA examination documents the Veteran's complaint of "knee problems since 1975." The Veteran reported his knees ache all the time. There was no locking, giving way or instability but the Veteran had increasing pain because he had to be on his feet more than 30 minutes at a time and walked more than a quarter mile in his job at the VA. He complained of increasing difficulty ascending and descending stairs and reported that he had swelling in his knees maybe once per month (achiness was present all the time). There were no other signs of inflammation. He obtained relief with sitting and taking medication (hydrocodone or tramadol). Pain was worse after 30 minutes of being on his feet. 

On examination, x-ray findings showed mild tricompartmental degenerative joint disease of the bilateral knees. Joint spaces were normal and there was no evidence of fracture. The diagnosis was mild chondromalacia in the bilateral knees. Based on review of the claims folder, the examiner opined that the Veteran's knee disorder was less likely than not caused by or a result of injuries sustained in service. The examiner attributed the bilateral knee disorder to aging, attrition, and the Veteran being forty pounds overweight.

In a May 2011statement, the Veteran's treating physician referenced findings from the Veteran's service treatment records and opined, "it is therefore my impression that the patient has early knee osteoarthritis change which might be the continuum of whatever he was suffering from 1976 but just progresses through the years." 

An April 2011 statement from a VA staff physician notes that the Veteran was seen for left knee pain in service in June 1976, documented as medial laxity of the left knee. The Veteran reported a history of continued pain of both knees since discharge from service. The staff physician noted that examination showed medial laxity of both knees but that x-ray findings of the knees were normal. The staff physician opined that the Veteran's "chronic pain both knees is more likely than not secondary to military service." No rationale or basis was provided for this opinion.

The May 2012 Report of VA examination reflects the Veteran's report that his bilateral knee pain onset in approximately 1975 with generalized aching pain and intermittent sharp shooting pains over the entire knee bilaterally. The Veteran complained of gradually worsening knee pain since his discharge from service in 1976. On examination the diagnosis was bilateral degenerative joint disease of the knees. Based on review of the Veteran's claims file and physical examination, the examiner opined that it was less likely than not that the Veteran's current bilateral knee disorder incurred in or was caused by the claimed-in-service injury, event, or illness. He reasoned that the Veteran has bilateral osteoarthritis of the knees, which was mild and consistent with his age. The examiner noted there was no x-ray evidence of osteoarthritis dating back to 1980 and the x-ray evidence from the April 2011 VA examination indicates the onset of the condition. The examiner indicated that the Veteran has no other knee disorders. He noted a MRI from 2003 indicates no internal derangements of the knees and no source for the Veteran's chronic pain.

The examiner noted that the Veteran's in-service treatment records were authored by a medic. The VA examiner explained that the medic was apparently not trained in the nuances of knee pathology, but was instead trained in first-aid and triage. He added the Veteran was not sent for evaluation by a physician or physician's assistant, indicating that his problem was minor. The examiner did not find any current instability of the left knee as noted in the service treatment records. The examiner noted because no generalized pain disorders were treated during the Veteran's service that a current diagnosis of fibromyalgia could not be related to the Veteran's military service.

The April 2016 Report of VA examination reflects the Veteran's report of pain in both knees dating back to his time in the service, attributed to prolonged standing and jumping. On examination, the diagnosis was bilateral degenerative arthritis.

The physician opined that the Veteran's bilateral degenerative arthritis was not incurred in or caused by an in-service injury, event or illness. Noting review of the claims file, the physician noted that the current examination did not show laxity/instability in the knees. Radiographic studies documented mild degenerative arthritis in both knees in 2010 and the physician explained that the disparity between radiographic study interpretations probably relates to slightly different techniques employed in the x-ray studies. MRI studies showed no ligamentous lesions which would have resulted in laxity; therefore, the physician found that a diagnosis of medial laxity could not be confirmed based on current or previous MRI. The physician concluded that the degenerative arthritis was the result of aging and was not demonstrated until 2010. Observing that there was no medical evidence that degenerative arthritis was present during the Veteran's period of service, the physician opined that it was less likely than not that the Veteran's degenerative arthritis in the knees was incurred in or caused by military service.

Though the Veteran has current degenerative arthritis of the bilateral knees, the preponderance of the evidence is against a finding of a linkage between the onset of arthritis of the knees and a period of service. Rather, the most probative evidence shows that the Veteran's current arthritis of the bilateral knees had no etiological relationship to in-service complaints of knee pain, having onset years after service. (See April 2016 VA examination report). The law recognizes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A May 2010 private treatment record, April 2011 VA treatment record and May 2011 private treatment record conclude that the Veteran's osteoarthritis is related to complaints documented in service. To the extent these record represents evidence in favor of the claim the Board is affording them little probative value. Importantly, the May 2011 opinion from the Veteran's treating physician (the patient has early knee osteoarthritis change which might be the continuum of whatever he was suffering from 1976 but just progresses through the years) is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

The May 2010 opinion from the Veteran's treating physician (the Veteran has "osteoarthritis of the knees which dated back to his service days in 1976.") and the April 2011 opinion from the VA staff physician (the Veteran's "chronic pain both knees is more likely than not secondary to military service.") offer no rationale for the expressed opinions. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). Accordingly, these opinions are afforded little probative value.

The more probative opinions are the opinions offered by the VA examiners in July 2010, May 2012 April 2016. The VA examiners acknowledged the in-service complaints of bilateral knee pain but explained that the current bilateral degenerative arthritis was the result of aging and did not onset during service. 

Additionally, there is no evidence of bilateral knee arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arteriosclerotic heart disease) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of arthritis within one year of separation from service. To that end, March 1977 and November 2006 X-rays of the knees revealed no abnormalities. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral knee arthritis to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he experienced bilateral knee pain in service. However, he is a lay person and is not competent to establish that his current bilateral knee degenerative arthritis onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current bilateral knee arthritis. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. Furthermore, pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for degenerative joint disease of the bilateral knees must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint disease of the bilateral knees is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


